








Exhibit 10.1






June 27, 2013


Gokul Hemmady
1855 Saint Francis Street
Apartment 2006
Reston, Virginia 20190




Dear Gokul,


We are pleased you have accepted a long-term international assignment from NII
Holdings, Inc. (“NII”) to Nextel Brazil. We trust this will be a mutually
beneficial experience for you as well as NII. While on assignment, you will
continue to be an employee of NII, temporarily assigned to Nextel Brazil. Your
title will be Chief Operating Officer of NII and President of Nextel Brazil
reporting to Steve Shindler, Chief Executive Officer.


This letter confirms the mutual understanding between you and NII of the terms
and conditions applying to your assignment and relocation.


Assignment term


The effective date of your assignment is anticipated to be July 1, 2013, but is
dependent upon securing the proper visa/work permit prior to departure. The
duration of your assignment is expected to be 24 months from the effective date.
The assignment may be extended or shortened, according to the business needs of
NII and/or your own personal considerations, and as mutually agreed upon by you
and NII. The assignment will last no longer than a total of 36 months. If the
assignment was to extend beyond 36 months then the position would be localized
to a Nextel Brazil position.


Home country


For purposes of determining and administering assignment-related benefits and
payments, your home country is the United States and will be deemed to be so for
the duration of this assignment.


Compensation and benefits


Your initial annual base compensation as of the effective date of your
assignment will be U.S. $647,500, which will be paid via U.S. payroll.


During your assignment, your base salary will be reviewed and adjusted as
determined by the Compensation Committee of the Board of Directors of NII (the
“Compensation Committee”).


The target bonus will be 100% of your base salary, with the targets and payout
as determined by the Compensation Committee and paid via U.S. payroll.


PLEASE NOTE: Bonus amounts are calculated on base salary only - assignment
allowances, differentials and assignment-related reimbursement amounts are not
taken into account when calculating bonus.


The local holidays and work hours will apply while you are on assignment in
Nextel Brazil. Your vacation allotment will follow Nextel Brazil's guidelines.


While on assignment, you will continue to participate in your home country
medical, dental, retirement savings, pension and/or other programs, insofar as
it is legally allowable to do so. You will also be placed in the host country
medical plan.


Nextel Brazil insurance and benefit plans for which you will be eligible are as
follows:




--------------------------------------------------------------------------------






1.
Omint Executive Health Plan - International network and private room;



2.
Dental plan: Brazilian Odontoprev Plan with reimbursement;



3.
Free parking lot; and



4.
Mobile phone with all expenses covered by Nextel Brazil for you and your
relatives, according to Nextel Brazil's internal benefits policy guiding the use
of devices to employees.



Assignment-related support


Tax equalization
The aim of the tax equalization policy is to maintain, insofar as it is possible
to do so, the same or similar tax obligation for you while on assignment as you
would have had were you to have remained in your home country.


A calculation of the estimated taxes you would have paid had you not accepted an
international assignment, commonly referred to as “hypothetical tax,” will be
calculated and withheld from your pay each pay period, in lieu of actual income
taxes. Actual social taxes (e.g., U.S. Social Security and Medicare) will
continue to be withheld.


In order to understand the provisions of the tax equalization and process, you
will be required to attend a tax consultation with NII's tax services provider,
Ernst &Young, LLP. To ensure that tax is paid as and when required, NII has
retained international tax consultants to assist in the preparation and filing
of U.S. federal and state (if applicable) income tax returns. Only the
consultants designated by NII may be used. The extent of this tax consultant
service to you is as follows:


•
Consultation with the tax consultant service while in your foreign assignment
location to assist you in the preparation of annual returns;

•
Up to two consultations upon final return, if appropriate.



Expenses of up to U.S. $5,000 per year for tax counseling provided to you will
be paid directly to the consultant by NII. Nextel Brazil will pay the total
income tax differential due on your behalf directly to the Brazilian government.
Penalties and interest owing or costs relating to the preparation of amended
returns, together with incremental consultant's fees that result from your
failure to comply with the established procedure, may result in NII charging you
with these amounts.


Housing & utilities - assignment location
Nextel Brazil will provide you housing assistance in the form of a housing
allowance of up to U.S. $288,000 annually, which will be paid directly to the
landlord and represents the amount required to rent appropriate accommodations
in Sao Paolo, Brazil.


Foreign Service Premium
A Foreign Service Premium of U.S. $194,250 (net of taxes), which is equal to 30%
of your annual base salary and will be adjusted if your annual base salary
changes, will be paid to you by Nextel Brazil to compensate you for the
increased costs associated with your and your family's living expenses in the
assignment location. The amount Foreign Service Premium will be paid in
Brazilian currency and will be calculated using the foreign currency exchange
rate at the time of your incorporation into Nextel Brazil's payroll and will not
be subject to further adjustment for foreign currency fluctuation. The Foreign
Service Premium will be paid in equal installments through Nextel Brazil's
monthly payroll.


Car
A one-time car allowance of up to U.S. $200,000 will be paid by Nextel Brazil to
the vendor to provide you with a vehicle during your assignment. The vehicle
will be owned by Nextel Brazil, but will be available to you for your personal
and business use. You will also be provided with a driver employed by Nextel
Brazil during your assignment. Nextel Brazil will cover the payroll tax
obligation relating to your use of the car during your assignment.


Language & Cultural Training
Nextel Brazil will provide language and cultural lessons for you to a maximum
cost of U.S. $30,000. The language of instruction must be the language of the
host country. Nextel Brazil Human Resources will provide the training options
and locations as well as coordinate payment for the training services.


Relocation






--------------------------------------------------------------------------------




Relocation Allowance
In acknowledgement of the miscellaneous costs associated with relocating, you
will receive a one-time lump sum payment of U.S. $40,000. This allowance will be
paid to you once you have received your Brazilian visa.


Work permit / visa
The work permit and visa are the most critical documents for your international
assignment. Nextel Brazil will provide assistance in procuring appropriate work
permit and visa documentation for you. Nextel Brazil will cover the costs
associated with this process. Please make every effort to prepare and/or submit
any documentation requested of you in a timely manner.


Air Shipment and Sea Shipment
Up to U.S. $35,000 will be paid by Nextel Brazil to the vendor for the shipment,
insurance and import taxes due on household goods that are moved from the U.S.
to your residence in Brazil. Upon termination of your assignment, up to U.S.
$35,000 will be paid by Nextel Brazil to the vendor for the shipment, insurance
and taxes due on household goods that are moved from Brazil back to the U.S.


Air shipment is intended to accommodate immediate needs in the host location.
Airfreight shipment should consist of personal effect items (such as clothing
and linens). This shipment is not intended for furniture or bulky items due to
the high cost of air shipping.


The bulk of your household items should be sent via surface or sea shipment.


Please note that the foregoing does not constitute an employment contract and
does not represent a guarantee of continued employment for any period of time.
Employment with NII is considered to be “at will” and may be terminated by NII
or you at any time for any reason, with or without cause or prior notice.


Please indicate your understanding and acceptance of the provisions set forth
above by signing and dating two copies of this letter. Please retain one copy
for your records and return the other copy to me.


 
 
 
Sincerely,
 
I accept the offer and agree to its terms.
 
 
 
NII HOLDINGS, INC.
 
 
 
 
 
/s/ Steven Shindler
 
/s/ Gokul Hemmady
By: Steven Shindler
 
Gokul Hemmady
Title: Chief Executive Officer
 
 
June 30, 2013
 
July 11, 2013
 
 
 



                        








                    



                            
                        




    




